It is stated by the attorney for the plaintiff that he should have exercised his right of taking judgment by default at the last term, but for the expectation that the plea in abatement would have been filed; on which he admits that he had intended to take issue. Had this been done, the plaintiff would now be entitled to a trial of the issue, and, in the event of its being found for him, to a peremptory judgment. He ought not, therefore, to be delayed a term by the omission to plead in abatement.
Motion allowed. *Page 193